Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election without traverse of 1) hMab-A10, 2) hMab-A11, 3) hMab-A12, hMab-A14, and hMab-A15, in the reply filed on 01/29/2021 is acknowledged.

Claims 43-49 and 53-65 are pending.
Claims 54, 60, and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.
Claims 43-49, 53, 55-59, 61, 62, 64, and 65 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claims 43-49, 53, 55-59, 61, 62, 64, and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	
The claims are drawn to a method of treating a subject having a cancer comprising administering an anti-HER3 antibody to said subject. It is initially noted that the claims are drawn to treating any type of cancer, which would include cancers that comprise HER3-positive cancer cells and those that comprise HER3-negative cancer cells. Given that the claimed antibodies are anti-HER3 antibodies, one skilled in the art would reason that the claimed antibodies are effective in treating cancers that comprise HER3-positive cancer cells. This is evidenced at Example 7 of the specification, which demonstrates the inhibition of MCF7 human breast cancer cells, a HER3-expressing cancer cell line, upon the administration of an anti-HER3 antibody. One skilled in the art would be unable to readily envision which cancers that comprise 
The instant claims are also drawn to anti-HER3 antibodies. Parts (i)-(iv) detail four different anti-HER3 antibodies, and each of said different anti-HER3 antibodies suffer from the same issues with respect to written description. Using part (i) of claim 43 as an example, the anti-HER3 antibody recited in part (i) comprises a VH domain that is at least 80% identical to the VH domain of Rab46, hRab46H-1, or hRab46H-2 and a VL domain that is at least 80% identical to the VL domain of Rab46, hRAB46L-1 or hRAB46L-2. It is noted that Rab46, hRab46H-1, or hRab46H-2 each comprise identical heavy chain CDRs 1-3 (SEQ ID NO(s): 9-11, respectively) and Rab46, hRAB46L-1 or hRAB46L-2 each comprise identical light chain CDRs 1-3 (SEQ ID NO(s): 12-14, respectively). Due to the 80% homology language in the claim, part (i) of claim 43 encompasses a large genus of anti-HER3 antibodies having diverse heavy and light chain variable region CDR amino acid sequences. Following a review of the specification, Applicant is in possession of an anti-HER3 antibody comprising 1) a VH domain that is at least 80% identical to the VH domain of Rab46, hRab46H-1, or hRab46H-2, wherein said VH domain comprises the heavy chain CDRs 1-3 of SEQ ID NO(s): 9-11, respectively, and 2) a VL domain that is at least 80% identical to the VL domain of Rab46, hRAB46L-1 or 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. In the instant case, Applicant has disclosed at least one species within the genus claimed, as indicated above. However given the substantial antibody structure variation within the genus and the high level of unpredictability in the antibody arts, the disclosure of said at least one species comprised within the claimed genus is not sufficiently representative of the entire genus.

Furthermore while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001, in IDS from 01/24/2020) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011, in IDS from 01/24/2020) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues comprised within the claimed anti-HER3 antibodies could be changed such that the resultant variant CDR residues form an antigen-binding site capable of binding HER3. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of heavy and light chain CDR amino acid sequences, that correlate with the ability to bind HER3, and because the disclosed species detailed above is not sufficient to describe the claimed genus, it is submitted that the written description requirement of 35 U.S.C. 112(a) has not been met. 
Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Accordingly given the unpredictability associated with antibody CDR region changes on antigen binding and given the lack of particularity with which the claimed antibodies are described in the specification, it is submitted that the skilled artisan could not immediately envision, recognize, or distinguish at least most of the members of the genus to which the claims are directed, and therefore the specification would not reasonably convey to the skilled artisan that Applicant was in possession of the claimed invention at the time the application was filed.
Applicant is informed that the written description issues with respect to the claimed anti-HER3 antibodies may be remedied by making the following claim amendments to parts (i)-(iv) of claim 43:
(i)	a VH domain at least about 80% identical to the VH domain of Rab46 (SEQ ID NO: 1); hRab46H-1 (SEQ ID NO: 33); or hRab46H-2 (SEQ ID NO: 34), wherein said VH domain comprises the CDRs 1-3 of SEQ ID NO(s): 9-11; and a VL domain at least about 80% identical to the VL domain of Rab46 (SEQ ID NO: 2); hRab46L-1 (SEQ ID NO: 35); or hRab46L-2 (SEQ ID NO: 36), wherein said VL domain comprises the CDRs 1-3 of SEQ ID NO(s): 12-14,

(iii)	a VH domain at least about 80% identical to the VH domain of Rab189 (SEQ ID NO: 5), wherein said VH domain comprises the CDRs 1-3 of SEQ ID NO(s): 21-23, and a VL domain at least about 80% identical to the VL domain of Rab189 (SEQ ID NO: 6), wherein said VH domain comprises the CDRs 1-3 of SEQ ID NO(s): 24-26, or
(iv)	a VH domain at least about 80% identical to the VH domain of Rab774 (SEQ ID NO: 7), wherein said VH domain comprises the CDRs 1-3 of SEQ ID NO(s): 27-29, and a VL domain at least about 80% identical to the VL domain of Rab774 (SEQ ID NO: 8), wherein said VL domain comprises the CDRs 1-3 of SEQ ID NO(s): 30-32.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-49, 53, 55-59, 61, 62, 64, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 9,725,520 in view of Rothe et al. (US PG PUB 2008/0124345, publication date: 05/29/2008).

Therefore the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 9,725,520 in view of Rothe et al.

	
Claims 43-49, 53, 55-59, 61, 62, 64, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 6 of U.S. Patent No. 10,358,501 in view of Rothe et al. (US PG PUB 2008/0124345, publication date: 05/29/2008).

Therefore the instantly claimed invention is prima facie obvious over the claims of U.S. Patent No. 10,358,501 in view of Rothe et al.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642